Exhibit 10.1

OUTFRONT MEDIA CAPITAL LLC and

OUTFRONT MEDIA CAPITAL CORPORATION,

wholly owned subsidiaries of

OUTFRONT MEDIA INC.

$100,000,000 5.625% Senior Notes due 2024

REGISTRATION RIGHTS AGREEMENT

March 30, 2015

Merrill, Lynch, Pierce, Fenner & Smith

       Incorporated

Morgan Stanley & Co. LLC

As Representatives of the Initial Purchasers

 

c/o Merrill, Lynch, Pierce, Fenner & Smith

     Incorporated

One Bryant Park

New York, New York 10036

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Outfront Media Capital LLC, a Delaware limited liability company (“Finance
LLC”), and Outfront Media Capital Corporation, a Delaware corporation (“Finance
Corp.” and, together with Finance LLC, the “Issuers”), propose to issue and sell
to the several parties named in Schedule I to the Purchase Agreement (as defined
below) (the “Initial Purchasers”) for whom you are acting as representatives,
$100,000,000 principal amount of their 5.625% Senior Notes due 2024 (the “New
Notes”), upon the terms and conditions set forth in the Purchase Agreement,
dated March 25, 2015, among the Issuers, OUTFRONT Media Inc. (the “Parent”), the
other Guarantors (as defined below) named therein and you (the “Purchase
Agreement”) relating to the initial placement (the “Initial Placement”) of the
Securities (as defined below). The New Notes are additional notes issued under
the same indenture under which the Issuers previously issued and sold
$400,000,000 aggregate principal amount of 5.625% Senior Notes due 2024. The New
Notes will be guaranteed on an unsecured senior basis (the “Guarantees,”
together with the New Notes, the “Securities”) by the Parent and certain of the
Parent’s direct and indirect wholly owned subsidiaries (collectively, the
“Guarantors”). To induce you to enter into the Purchase Agreement and to satisfy
a condition to your obligations thereunder, the Issuers and the Guarantors agree
with you for your benefit and the benefit of the holders from time to time of
the Securities (including the Initial Purchasers) (each a “Holder” and,
collectively, the “Holders”), as follows:

1. Definitions. Capitalized terms used herein without definition shall have
their respective meanings set forth in the Purchase Agreement. As used in this
Registration Rights Agreement (this “Agreement”), the following capitalized
terms shall have the following meanings:



--------------------------------------------------------------------------------

“Additional Interest” shall have the meaning set forth in Section 8 hereof.

“Affiliate” shall have the meaning specified in Rule 405 under the Securities
Act and the terms “controlling” and “controlled” shall have meanings correlative
thereto.

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to remain closed in New York City.

“Closing Date” shall have the meaning given to it in the Purchase Agreement.

“Commission” shall mean the Securities and Exchange Commission.

“Deferral Period” shall have the meaning indicated in Section 4(j)(ii) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exchange Offer Completion Deadline” shall mean the 30th Business Day following
the Exchange Offer Effectiveness Deadline.

“Exchange Offer Effectiveness Deadline” shall mean the 365th day after the
Closing Date (or if such day is not a Business Day, the next succeeding Business
Day).

“Exchange Offer Registration Period” shall mean the 120-day period following the
consummation of the Registered Exchange Offer, exclusive of any period during
which any stop order shall be in effect suspending the effectiveness of the
Exchange Offer Registration Statement.

“Exchange Offer Registration Statement” shall mean a registration statement of
the Issuers and the Guarantors on an appropriate form under the Securities Act
with respect to the Registered Exchange Offer, all amendments and supplements to
such registration statement, including post-effective amendments thereto, in
each case including the Prospectus contained therein, all exhibits thereto and
all material incorporated by reference therein.

“Exchanging Dealer” shall mean any Holder (which may include the Initial
Purchasers) that is a Broker-Dealer and elects to exchange for New Securities
any Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Issuers or any
Affiliate of the Issuers).

“Final Offering Memorandum” shall mean the offering memorandum, dated March 25,
2015, relating to the Securities.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean, collectively, (i) the indenture, dated as of January 31,
2014, and (ii) the supplemental indenture, dated as of the date hereof,
supplementing the indenture dated as of January 31, 2014 and relating to the New
Notes and the related guarantees, in each case among the Issuers, the Guarantors
and Deutsche Bank Trust Company Americas, as trustee and as may be amended from
time to time in accordance with the terms thereof.

 

2



--------------------------------------------------------------------------------

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 6(e) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities outstanding and registered under a
Registration Statement.

“Managing Underwriters” shall mean the investment bank or investment banks and
manager or managers that administer an underwritten offering, if any, under a
Registration Statement.

“New Securities” shall mean debt securities and related guarantees of the
Issuers and the Guarantors evidencing the same continuing indebtedness as the
Securities and identical in all material respects to the Securities (except that
the transfer restrictions shall be modified or eliminated, as appropriate and no
Additional Interest shall apply thereto) to be issued under the Indenture.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registered Exchange Offer” shall mean the proposed offer of the Issuers and the
Guarantors to issue and deliver to the Holders of the New Notes and related
Guarantees that are not prohibited by any law or policy of the Commission from
participating in such offer, in exchange for the Securities, a like aggregate
principal amount of New Securities evidencing the same continuing indebtedness.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities: (i) when a Registration Statement with
respect to such Securities has become effective under the Securities Act and
such Securities have been exchanged or disposed of pursuant to such Registration
Statement, (ii) when such Securities may be sold pursuant to Rule 144 under the
Securities Act (or any successor rule or regulation thereto that may be adopted
by the Commission) without regard to any volume or manner of sale limitations,
provided that the Company shall have removed or caused to be removed any
restrictive legend on the Securities, (iii) when such Securities cease to be
outstanding, (iv) except in the case of Securities that otherwise remain
Registrable Securities and that are held by the Initial Purchasers and that are
ineligible to be exchanged in the Exchange Offer, when the Exchange Offer is
consummated, and (v) on the second anniversary of this Agreement.

“Registration Default” shall have the meaning set forth in Section 8 hereof.

“Registration Expenses” shall have the meaning set forth in Section 5 hereof.

 

3



--------------------------------------------------------------------------------

“Registration Statement” shall mean any Exchange Offer Registration Statement or
Shelf Registration Statement that covers any of the Securities or the New
Securities pursuant to the provisions of this Agreement, any amendments and
supplements to such registration statement, including post-effective amendments
(in each case including the Prospectus contained therein), all exhibits thereto
and all material incorporated by reference therein.

“Securities” shall have the meaning set forth in the preamble hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Shelf Effectiveness Deadline” shall have the meaning set forth in Section 3(b).

“Shelf Registration” shall mean a registration effected pursuant to Section 3
hereof.

“Shelf Registration Period” has the meaning set forth in Section 3(b)(ii)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuers and the Guarantors pursuant to the provisions of Section 3 hereof
which covers some or all of the Securities or New Securities, as applicable, on
an appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended,
and the rules and regulations of the Commission promulgated thereunder.

“Underwriter” shall mean any underwriter of Securities in connection with an
offering thereof under a Shelf Registration Statement.

2. Registered Exchange Offer. (a) To the extent not prohibited by any applicable
law or applicable interpretation of the staff of the Commission, the Issuers
shall prepare and file with the Commission the Exchange Offer Registration
Statement with respect to the Registered Exchange Offer. The Issuers and the
Guarantors shall use their commercially reasonable best efforts to cause the
Exchange Offer Registration Statement to become effective under the Securities
Act no later than the Exchange Offer Effectiveness Deadline. The Issuers and the
Guarantors shall use their commercially reasonable best efforts to cause the
exchange of the Securities no later than the Exchange Offer Completion Deadline.

(b) Upon the effectiveness of the Exchange Offer Registration Statement, the
Issuers and the Guarantors shall promptly commence the Registered Exchange
Offer, it being the objective of such Registered Exchange Offer to provide to
each Holder the ability to exchange the Securities for New Securities (assuming
that such Holder (i) is not an Affiliate of the Issuers, (ii) acquires the New
Securities in the ordinary course of such Holder’s business, (iii) is not
engaged in, does not intend to engage in, and has no arrangements or
understanding with any person to participate in, the distribution of the New
Securities, (iv) is not an Initial Purchaser holding the Securities that have
the status of an unsold allotment remaining from the initial distribution of the
Securities, and (v) is not otherwise prohibited by any law or policy of the
Commission from participating in the Registered Exchange Offer) issued in a
registered offering.

 

4



--------------------------------------------------------------------------------

(c) In connection with the Registered Exchange Offer, the Issuers and the
Guarantors shall use their commercially reasonable best efforts to:

(i) mail or cause to be mailed to each Holder a copy of the Prospectus forming
part of the Exchange Offer Registration Statement, together with an appropriate
letter of transmittal and related documents;

(ii) keep the Registered Exchange Offer open for not less than 20 Business Days
and not more than 30 Business Days after the date notice thereof is mailed to
the Holders (or, in each case, longer if required by applicable law);

(iii) keep the Exchange Offer Registration Statement continuously effective
under the Securities Act, supplemented and amended as required under the
Securities Act, to ensure that it is available for sales of New Securities by
Exchanging Dealers for a period ending on the earlier of (A) the last day of the
Exchange Offer Registration Period and (B) the date on which an Exchanging
Dealer is no longer required to deliver a prospectus in connection with
market-making or other trading activities;

(iv) utilize the services of a depositary for the Registered Exchange Offer,
which may be the Trustee or an Affiliate of the Trustee;

(v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;

(vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide a supplemental letter to the Commission (A) stating that the Issuers and
the Guarantors are conducting the Registered Exchange Offer in reliance on the
position of the Commission in Exxon Capital Holdings Corporation (pub. avail.
May 13, 1988) and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991), as
interpreted by Shearman & Sterling LLP (pub. avail. July 2, 1993); and
(B) including a representation that the Issuers and the Guarantors have not
entered into any arrangement or understanding with any person to distribute the
New Securities to be received in the Registered Exchange Offer and that, to the
best of the Issuers’ and the Guarantors’ information and belief, each Holder
participating in the Registered Exchange Offer is acquiring the New Securities
in the ordinary course of business and has no arrangement or understanding with
any person to participate in the distribution of the New Securities; and

(vii) comply in all material respects with all applicable laws in connection
with the Registered Exchange Offer.

(d) As soon as practicable after the close of the Registered Exchange Offer, the
Issuers and the Guarantors shall:

(i) accept for exchange all Securities tendered and not validly withdrawn
pursuant to the Registered Exchange Offer;

(ii) deliver or cause to be delivered to the Trustee for cancellation in
accordance with Section 4(r) all Securities so accepted for exchange; and

 

5



--------------------------------------------------------------------------------

(iii) cause the Trustee promptly to authenticate and deliver to each Holder of
Securities a principal amount of New Securities equal to the principal amount of
the Securities of such Holder so accepted for exchange; provided that, in the
case of any Securities held in global form by a depository, authentication and
delivery to such depository of one or more replacement Securities in global form
in an equivalent principal amount thereto for the account of such Holders in
accordance with the Indenture shall satisfy such authentication and delivery
requirement.

(e) Each Holder hereby acknowledges and agrees that any Broker-Dealer and any
such Holder using the Registered Exchange Offer to participate in a distribution
of the New Securities (x) cannot under Commission policy as in effect on the
date of this Agreement rely on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991), as interpreted in the Commission’s letter to
Shearman & Sterling (pub. avail. July 2, 1993) and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K or any successor provisions under the Securities Act if the
resales are of New Securities obtained by such Holder in exchange for Securities
acquired by such Holder directly from the Issuers, the Guarantors or one of
their Affiliates. Accordingly, each Holder participating in the Registered
Exchange Offer shall be required to represent to the Issuers and the Guarantors
in writing (which may be contained in the applicable letter of transmittal)
that, at the time of the consummation of the Registered Exchange Offer:

(i) any New Securities received by such Holder will be acquired in the ordinary
course of business;

(ii) such Holder is not engaged in, does not intend to engage in and does not
and will not have any arrangement or understanding with any person to
participate in the distribution of the Securities or the New Securities within
the meaning of the Securities Act;

(iii) such Holder is not an Affiliate of the Issuers; and

(iv) if such Holder is an Exchanging Dealer, then such Holder will comply with
the applicable provisions of the Securities Act (including, but not limited to,
the Prospectus delivery requirement thereunder) in connection with a sale of any
Securities received by such Holder pursuant to the Registered Exchange Offer.

(f) If the Initial Purchasers determine that they are not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the written
request of the Initial Purchasers, the Issuers and the Guarantors shall issue
and deliver to the Initial Purchasers or the person purchasing New Securities
registered under a Shelf Registration Statement as contemplated by Section 3
hereof from the Initial Purchasers, in exchange for such Securities, a like
principal amount of New Securities. The Issuers and the Guarantors shall use
their commercially reasonable best efforts to cause the CUSIP Service Bureau to
issue the same CUSIP number for such New Securities as for New Securities issued
pursuant to the Registered Exchange Offer.

(g) The Issuers and the Guarantors shall ensure that the Exchange Offer
Registration Statement and the related Prospectus and any amendment or
supplement thereto, as of the effective date of the Exchange Offer Registration
Statement or such amendment or supplement, (A) comply in all

 

6



--------------------------------------------------------------------------------

material respects with the applicable requirements of the Securities Act; and
(B) do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading (it being understood
that the Issuers and the Guarantors shall not be responsible for any information
pertaining to any Holder provided by or on behalf of such Holder).

3. Shelf Registration. (a) If (i) due to any change in law or applicable
interpretations thereof by the Commission or its staff, the Issuers and the
Guarantors determine upon advice of counsel that they are not permitted to
effect the Registered Exchange Offer as contemplated by Section 2 hereof;
(ii) the Registered Exchange Offer is not consummated within 30 Business Days of
the date of the effectiveness of the Exchange Offer Registration Statement;
(iii) prior to the 20th day following consummation of the Registered Exchange
Offer (A) the Initial Purchasers so request in writing with respect to
Securities that are not eligible to be exchanged for New Securities in the
Registered Exchange Offer and that are held by it following consummation of the
Registered Exchange Offer, or (B) any Holder (other than the Initial Purchasers)
is not eligible to participate in the Registered Exchange Offer (other than by
reason of such Holder being an Affiliate of the Issuers); or (iv) if the Initial
Purchasers participate in the Registered Exchange Offer or acquire New
Securities pursuant to Section 2(f) hereof, and the Initial Purchasers do not
receive freely tradable New Securities in exchange for Securities constituting
any portion of an unsold allotment, the Issuers and the Guarantors shall effect
at their cost a Shelf Registration Statement in accordance with subsection
(b) below.

(b) (i) If obligated to file the Shelf Registration Statement, the Issuers and
the Guarantors shall as promptly as reasonably practicable (or, in the case of a
filing pursuant to Section 3(a)(i), prior to the Exchange Offer Effectiveness
Deadline), file with the Commission and shall use their commercially reasonable
best efforts to cause to be declared effective under the Securities Act within
180 days (or if such day is not a Business Day, the next succeeding Business
Day) after so required or requested (the “Shelf Effectiveness Deadline”), a
Shelf Registration Statement relating to the offer and sale of the Securities or
the New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than the Initial Purchasers) shall be entitled to have the Securities
held by it covered by such Shelf Registration Statement unless such Holder
agrees in writing to be bound by all of the provisions of this Agreement
applicable to such Holder (it being understood that the Company shall not be
obligated to file a Shelf Registration Statement pursuant to this Section 3
solely for the benefit of Holders who would have received freely transferable
Securities pursuant to the Registered Exchange Offer had they not (A) failed to
duly tender their Securities for exchange pursuant to the Registered Exchange
Offer, or otherwise failed to comply with the requirements of the Registered
Exchange Offer as provided in Section 2 hereof or (B) failed to furnish to the
Issuers and the Guarantors such information as the Issuers and the Guarantors
may request in writing in accordance with Section 4(o) in connection with a
Shelf Registration Statement); and provided, further, that with respect to New
Securities received by the Initial Purchasers in exchange for Securities
constituting any portion of an unsold allotment, the Issuers and the Guarantors
may, if permitted by current interpretations by the Commission’s staff, file a
post-effective amendment to the Exchange Offer Registration Statement containing
the information required by Item 507 or 508 of Regulation S-K, as applicable, in
satisfaction of their obligations under this subsection with respect thereto,
and any such Exchange Offer Registration Statement, as so amended, shall be
referred to herein as, and governed by the provisions herein applicable to, a
Shelf Registration Statement. Notwithstanding the foregoing, the Issuers and the
Guarantors may delay filing a Shelf Registration Statement, and any amendment
thereto, and may withhold efforts to cause such Shelf Registration Statement,
and any such amendment thereto, to become effective for a period of up to 60
days, if the Issuers and Parent determine in good faith that such Shelf
Registration Statement, and any such amendment thereto, might interfere with or
affect the negotiation or completion of any transaction that is being
contemplated by Parent (whether or not a final

 

7



--------------------------------------------------------------------------------

decision has been made to undertake such transaction) at the time the right to
delay is exercised; provided, however, that the Issuers may not exercise such
right of delay or withholding of efforts more frequently than two times in any
12-month period and the aggregate period of any such delays or withholdings
shall not exceed 60 days in any such 12-month period.

(ii) Subject to Section 4(c), the Issuers and the Guarantors shall use their
commercially reasonable best efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act, in order to permit the Prospectus forming part thereof to be usable by
Holders for a period (the “Shelf Registration Period”) from the date the Shelf
Registration Statement is declared effective by the Commission until the
earliest of (A) the first anniversary of the effective date of the Shelf
Registration Statement or (B) the date upon which all the Securities covered by
the Shelf Registration Statement have been sold or distributed pursuant to the
Shelf Registration Statement or have ceased to be Registrable Securities.

(iii) The Issuers and the Guarantors shall cause the Shelf Registration
Statement and the related Prospectus and any amendment or supplement thereto, as
of the effective date of the Shelf Registration Statement or such amendment or
supplement, (A) to comply in all material respects with the applicable
requirements of the Securities Act; and (B) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein (in the case of the
Prospectus, in the light of the circumstances under which they were made) not
misleading (it being understood that the Issuers and the Guarantors shall not be
responsible for any information pertaining to any Holder provided by or on
behalf of such Holder).

4. Additional Registration Procedures. In connection with any Shelf Registration
Statement and, to the extent applicable, any Exchange Offer Registration
Statement, the following provisions shall apply.

(a) The Issuers and the Guarantors shall:

(i) furnish to the Initial Purchasers and to counsel for the Initial Purchasers
and the Holders, not less than five Business Days prior to the filing thereof
with the Commission, a copy of any Exchange Offer Registration Statement and, in
the case of any Shelf Registration Statement, furnish the Majority Holders and
their counsel a copy of the Shelf Registration Statement, and each amendment
thereof and each amendment or supplement, if any, to the Prospectus included
therein and shall use their commercially reasonable best efforts to reflect in
each such document, when so filed with the Commission, such comments as the
Initial Purchasers or Majority Holders, as applicable, and such respective
counsel reasonably propose;

(ii) include the information set forth in Annex A hereto on the facing page of
the Exchange Offer Registration Statement, in Annex B hereto in the forepart of
the Exchange Offer Registration Statement in a section setting forth details of
the Exchange Offer, in Annex C hereto in the underwriting or plan of
distribution section of the Prospectus contained in the Exchange Offer
Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;

 

8



--------------------------------------------------------------------------------

(iii) if requested in writing by the Initial Purchasers, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and

(iv) in the case of a Shelf Registration Statement, include the names of the
Holders that propose to sell Registrable Securities pursuant to the Shelf
Registration Statement as selling security holders.

(b) The Issuers and the Guarantors shall ensure that:

(i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto complies in all
material respects with the Securities Act; and

(ii) any Registration Statement and any amendment thereto does not, when it
becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.

(c) The Issuers and the Guarantors shall advise the Holders of Securities
covered by any Shelf Registration Statement and any Exchanging Dealer under any
Exchange Offer Registration Statement that, in each case, has provided in
writing to the Issuers a telephone or facsimile number and address for notices,
and, if requested in writing by the Initial Purchasers or any such Holder or
Exchanging Dealer, shall confirm such advice in writing (which notice pursuant
to clauses (ii)-(v) hereof shall be accompanied by an instruction to suspend the
use of the Prospectus until the Issuers and the Guarantors shall have remedied
the basis for such suspension):

(i) when a Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

(ii) of any request by the Commission for any amendment or supplement to the
Registration Statement or the Prospectus or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution or threatening of
any proceeding for that purpose;

(iv) of the receipt by the Issuers or the Guarantors of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the institution or threatening of any
proceeding for such purpose; and

(v) of the happening of any event that requires any change in the Registration
Statement or the Prospectus so that, as of such date, they (A) do not contain
any untrue statement of a material fact and (B) do not omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in the light of the circumstances under which
they were made) not misleading.

 

9



--------------------------------------------------------------------------------

(d) The Issuers and the Guarantors shall use their commercially reasonable best
efforts to prevent the issuance of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.

(e) The Issuers and the Guarantors shall, upon written request, furnish to each
Holder of Securities covered by any Shelf Registration Statement, without
charge, at least one conformed copy of such Shelf Registration Statement and any
post-effective amendment thereto, including (if specifically requested) all
material incorporated therein by reference and all exhibits thereto (including
exhibits incorporated by reference therein).

(f) The Issuers and the Guarantors shall, during the Shelf Registration Period,
deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
Preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request in
writing. The Issuers and the Guarantors consent to the use of the Prospectus or
any amendment or supplement thereto by each of the selling Holders of Securities
in connection with the offering and sale of the Securities covered by the
Prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.

(g) The Issuers and the Guarantors shall promptly deliver to the Initial
Purchasers, each Exchanging Dealer and each other person required to deliver a
Prospectus during the Exchange Offer Registration Period, without charge, as
many copies of the Prospectus included in such Exchange Offer Registration
Statement and any amendment or supplement thereto as any such person may
reasonably request in writing. The Issuers and the Guarantors consent to the use
of the Prospectus or any amendment or supplement thereto by the Initial
Purchasers, any Exchanging Dealer and any such other person that may be required
to deliver a Prospectus following the Registered Exchange Offer in connection
with the offering and sale of the New Securities covered by the Prospectus, or
any amendment or supplement thereto, included in the Exchange Offer Registration
Statement.

(h) Prior to the Registered Exchange Offer or any other offering of Securities
or New Securities pursuant to any Registration Statement, the Issuers and the
Guarantors shall use their commercially reasonable best efforts to arrange, if
necessary, for the registration and/or qualification (or exemption therefrom) of
the Securities or the New Securities for sale under the state securities or Blue
Sky laws of such jurisdictions within the United States as any Holder shall
reasonably request in writing and shall maintain such registration and/or
qualification (or exemption therefrom) in effect so long as required; provided
that in no event shall the Issuers and the Guarantors be obligated to qualify to
do business in any jurisdiction where they are not then so qualified or to take
any action that would subject them to service of process in suits, other than
those arising out of the Initial Placement, the Registered Exchange Offer or any
offering pursuant to a Shelf Registration Statement, in any such jurisdiction
where they are not then so subject.

(i) The Issuers and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
and registered in such names (consistent with the provisions of the Indenture)
as Holders may request at least two Business Days prior to such sale of New
Securities or Securities.

(j) (i) Upon the occurrence of any event contemplated by subsection (c)(v)
above, the Issuers and the Guarantors shall promptly (or within the time period
provided for by clause (ii) hereof, if applicable) prepare a post-effective
amendment to the applicable Registration Statement or an amendment or supplement
to the related Prospectus or file any other required document so that, as
thereafter delivered

 

10



--------------------------------------------------------------------------------

to the Holders or purchasers of the securities included therein, the Prospectus
will not include an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. In such circumstances, the period of effectiveness of the Exchange
Offer Registration Statement or the Shelf Registration Statement provided for in
Section 2 or Section 3, as applicable, shall be extended by the number of days
from and including the date of the giving of a notice of suspension pursuant to
Section 4(c) to and including the date when the Initial Purchasers, the Holders
of the Securities and any known Exchanging Dealer shall have received such
amended or supplemented Prospectus pursuant to this Section.

(ii) Upon the occurrence or existence of any pending corporate development or
any other material event that, in the good faith judgment of the Parent, makes
it appropriate to suspend the availability of a Shelf Registration Statement and
the related Prospectus, the Issuers and the Guarantors shall give notice
(without notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration Statement is suspended and, upon actual
receipt of any such notice, each Holder agrees not to sell any Registrable
Securities pursuant to the Shelf Registration Statement until such Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
Section 4(a) hereof, or until it is advised in writing by the Issuers and the
Guarantors that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. The period during which the availability of the
Shelf Registration and any Prospectus is suspended (the “Deferral Period”) shall
not exceed 45 days in any three-month period or more than an aggregate of 90
days in any twelve-month period.

(k) Not later than the effective date of any Registration Statement, the Issuers
and the Guarantors shall provide a CUSIP number for the Securities or the New
Securities, as the case may be, registered under such Registration Statement and
provide the Trustee with printed certificates for such Securities or New
Securities, in a form eligible for deposit with The Depository Trust Company.

(l) The Issuers and the Guarantors shall comply in all material respects with
all applicable rules and regulations of the Commission and shall make generally
available to their security holders an earning statement satisfying the
provisions of Section 11(a) of the Securities Act as soon as practicable after
the effective date of the applicable Registration Statement and in any event no
later than 45 days after the end of a 12-month period (or 90 days, if such
period is a fiscal year) beginning with the first month of the Parent’s first
fiscal quarter commencing after the effective date of the applicable
Registration Statement; provided that the Issuers and the Guarantors will be
deemed to have furnished such statement to its security holders to the extent it
is filed on the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.

(m) The Issuers and the Guarantors shall cause the Indenture to be qualified
under the Trust Indenture Act as required by applicable law in a timely manner.

(n) The Issuers and the Guarantors may require each Holder of securities to be
sold pursuant to any Shelf Registration Statement to furnish to the Issuers such
information regarding the Holder and the distribution of such securities as the
Issuers and the Guarantors may from time to time reasonably require for
inclusion in such Registration Statement. The Issuers and the Guarantors may
exclude from such Shelf Registration Statement the Securities of any Holder that
fails to furnish such information within a reasonable time after receiving such
request in writing.

 

11



--------------------------------------------------------------------------------

(o) In the case of any Shelf Registration Statement, upon the request in writing
of the Majority Holders, the Issuers and the Guarantors shall enter into
customary agreements (including, if requested in writing, an underwriting
agreement in customary form) and take all other appropriate actions, if any, as
the Majority Holders shall reasonably request in writing in order to expedite or
facilitate the registration or the disposition of the Securities, and in
connection therewith, if an underwriting agreement is entered into, cause the
same to contain indemnification provisions and procedures no less favorable than
those set forth in Section 6 hereof.

(p) In the case of any Shelf Registration Statement, the Issuers and the
Guarantors shall:

(i) make available at reasonable times for inspection all relevant financial and
other records and pertinent corporate documents and properties of the Parent and
its subsidiaries for inspection by the Holders of Securities to be registered
thereunder, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
the Holders or any such underwriter; provided, however, that, if any such
records, documents or other information are related to pending or proposed
acquisitions or dispositions, or otherwise related to matters reasonably
considered by Parent to constitute sensitive or proprietary information, Parent
need not provide such records, documents or information unless the foregoing
parties enter into a confidentiality agreement in customary form and reasonably
acceptable to such parties and Parent;

(ii) use its commercially reasonable best efforts to cause the Issuers’ and the
Guarantors’ officers, directors, employees, accountants and auditors to supply
all relevant information reasonably requested in writing by any Holder or any
such underwriter participating in any disposition pursuant to such Registration
Statement and attorney, accountant or agent in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such information may not be used for any purpose other
than due diligence and provided further, however, that any information that is
designated in writing by the Parent, in good faith, as confidential at the time
of delivery of such information shall be kept confidential by the Holders or any
such underwriter, legal counsel, accountant or agent, unless such disclosure is
made in connection with an arbitration or court proceeding or required by law,
or such information becomes available to the public generally or through a third
party without an accompanying obligation of confidentiality;

(iii) make such representations and warranties to the Holders of Securities
registered thereunder and the underwriters, if any, in form, substance and scope
as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv) if requested in writing by the Majority Holders, their counsel or the
Managing Underwriters, if any, in connection with such Shelf Registration
Statement, obtain opinions of counsel to the Issuers and the Guarantors and
updates thereof (which counsel and opinions (in form, scope and substance) shall
be reasonably satisfactory to the Managing Underwriters, if any) addressed to
each selling Holder and the underwriters, if any, covering such matters as are
customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested in writing by such Holders and
underwriters;

 

12



--------------------------------------------------------------------------------

(v) if requested in writing by the Majority Holders, their counsel or the
Managing Underwriters, if any, in connection with such Shelf Registration
Statement, obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Parent (and, if necessary, any other
independent certified public accountants of any subsidiary of the Parent or of
any business acquired by the Parent for which financial statements and financial
data are, or are required to be, included in the Registration Statement),
addressed to each selling Holder of Securities registered thereunder and the
underwriters, if any, provided that such letters need not be addressed to any
Holder to whom, in the reasonable opinion of Parent’s independent public
accountants, addressing such letter is not permissible under applicable
accounting standards, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings; and

(vi) deliver such documents and certificates as may be reasonably requested in
writing by the Majority Holders or the Managing Underwriters, if any, including
those to evidence compliance with Section 4(j) and with any customary conditions
contained in the underwriting agreement or other agreement entered into by the
Issuers and the Guarantors.

The actions set forth in clauses (iii), (v) and (vi) of this paragraph (p) shall
be performed at (A) the effectiveness of such Registration Statement and each
post-effective amendment thereto; and (B) each closing under any underwriting or
similar agreement as and to the extent required thereunder. The actions set
forth in clause (iv) of this paragraph (p) shall be performed at each closing
under any underwriting or similar agreement as and to the extent required
thereunder.

(q) In the case of any Exchange Offer Registration Statement in connection with
an underwritten offering, the Issuers shall, if requested in writing by the
Initial Purchasers, or by a broker dealer that holds Securities that were
acquired as a result of market making or other trading activities:

(i) make reasonably available for inspection by the requesting party, and any
attorney, accountant or other agent retained by the requesting party, all
relevant financial and other records, pertinent corporate documents and
properties of the Parent and its subsidiaries; provided, however, that, if any
such records, documents or other information is related to pending or proposed
acquisitions or dispositions, or otherwise related to matters reasonably
acceptable to such parties and Parent to constitute sensitive or proprietary
information, Parent need not provide such records, documents or information
unless the foregoing parties enter into a confidentiality agreement in customary
form and reasonably acceptable to such parties and Parent;

(ii) cause the Issuers’ and the Guarantors’ officers, directors, employees,
accountants and auditors to supply all relevant information reasonably requested
in writing by the requesting party or any such attorney, accountant or agent in
connection with any such Registration Statement as is customary for similar due
diligence examinations; provided, however, that such information may not be used
for any purpose other than due diligence and provided further, however, that any
information that is designated in writing by Parent, in good faith, as
confidential at the time of delivery of such information shall be kept
confidential by the requesting party or any such attorney, accountant or agent,
unless such disclosure is made in connection with an arbitration or court
proceeding or required by law, or such information becomes available to the
public through a third party without an accompanying obligation of
confidentiality;

 

13



--------------------------------------------------------------------------------

(iii) make such representations and warranties to the requesting party, in form,
substance and scope as are customarily made by issuers to underwriters in
primary underwritten offerings and covering matters including, but not limited
to, those set forth in the Purchase Agreement;

(iv) obtain opinions of counsel to the Issuers and the Guarantors and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the requesting party and its counsel), addressed to
the requesting party, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by the requesting party or its counsel;

(v) obtain “comfort” letters and updates thereof from the independent certified
public accountants of the Parent (and, if necessary, any other independent
certified public accountants of any subsidiary of the Parent or of any business
acquired by the Parent for which financial statements and financial data are, or
are required to be, included in the Registration Statement), addressed to the
requesting party, in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings,
or if requested by the requesting party or its counsel in lieu of a “comfort”
letter, an agreed-upon procedures letter under Statement on Auditing Standards
No. 72, covering matters requested by the requesting party or its counsel; and

(vi) deliver such documents and certificates as may be reasonably requested by
the requesting party or its counsel, including those to evidence compliance with
Section 4(j) and with conditions customarily contained in underwriting
agreements.

provided, however, that Parent will be required to perform the foregoing actions
set forth in clauses (i) through (vi) only upon the reasonable request in
writing by the Initial Purchasers (if applicable) to Parent or the reasonable
request in writing to Parent by one or more Broker-Dealers (if applicable) who
certify to the Initial Purchasers and Parent in writing that they anticipate
they will receive New Securities for their own account in the Registered
Exchange Offer for Securities that were acquired by such Broker-Dealer as a
result of market-making or other trading activities, and, based on the position
of the Commission as described in Section 2(e) hereof, will be required to
satisfy the prospectus delivery obligation under the Act in connection with the
resale of such New Securities; and, provided, further, that Parent will be
obligated to deal only with one entity representing such Broker-Dealers, which
shall be Deutsche Bank Securities Inc., unless it elects not to act as such
representative, and to pay the reasonable fees and expenses of only one counsel
representing such Broker-Dealers, which shall be the counsel to the Initial
Purchasers, unless such counsel elects not to so act, and to cause to be
delivered only one, if any, comfort letter with respect to the Prospectus in the
form existing on the expiration of the Registered Exchange Offer and with
respect to each subsequent amendment or supplement to the Exchange Offer
Registration Statement, if any, effected during the period specified above.

The foregoing actions set forth in clauses (iii), (v) and (vi) of this paragraph
(q) shall be performed at the close of the Registered Exchange Offer and the
effective date of any post-effective amendment to the Exchange Offer
Registration Statement. The actions set forth in clause (iv) of this paragraph
(q) shall be performed at the close of the Registered Exchange Offer.

(r) If a Registered Exchange Offer is to be consummated, upon delivery of any
physical certificates representing the Securities by Holders to the Issuers (or
to such other person as directed by the Issuers) in exchange for physical
certificates representing the New Securities, the Issuers shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for the New Securities. In no event shall the Securities
be marked as paid or otherwise satisfied.

 

14



--------------------------------------------------------------------------------

(s) The Issuers and the Guarantors shall use their commercially reasonable best
efforts to confirm that the ratings issued to the Securities prior to the
initial sale will apply to the Securities or the New Securities, as the case may
be, covered by a Registration Statement.

(t) In the event that any Broker-Dealer shall underwrite any Securities or
participate as a member of an underwriting syndicate or selling group or “assist
in the distribution” (within the meaning of the FINRA rules) thereof, whether as
a Holder of such Securities or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Issuers and the
Guarantors shall cooperate with such Broker-Dealer in complying with the FINRA
rules and shall pay all filing and other fees and expenses in connection
therewith.

(u) The Issuers and the Guarantors shall use their commercially reasonable best
efforts to take all other steps necessary to effect the registration of the
Securities or the New Securities, as the case may be, covered by a Registration
Statement.

5. Registration Expenses. The Issuers and the Guarantors shall bear all
reasonable expenses incurred in connection with the performance of its
obligations under Sections 2, 3 and 4 hereof and, in the event of any Shelf
Registration Statement, will reimburse the Holders for the reasonable and
documented fees and disbursements of one firm or counsel (which shall be a
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith
(collectively, the “Registration Expenses”). The Registration Expenses shall
exclude any and all fees and expenses of advisors or counsel to parties other
than the Issuers or the Guarantors (other than the fees and expenses set forth
in Section 4(t) and in the preceding sentence); underwriting discounts and
commissions; brokerage commissions; and transfer taxes, if any, relating to the
sale or disposition of Securities or New Securities.

6. Indemnification and Contribution. (a)The Issuers and the Guarantors, jointly
and severally, agree to indemnify and hold harmless each Holder of Securities or
New Securities, as the case may be, covered by any Registration Statement, the
Initial Purchasers and, with respect to any Prospectus delivery as contemplated
in Section 4(g) hereof, each Exchanging Dealer, the directors, officers and
Affiliates of each such Holder, Initial Purchaser or Exchanging Dealer and each
person who controls any such Holder, Initial Purchaser or Exchanging Dealer
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all losses, claims, damages or liabilities,
joint or several, to which they or any of them may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement as originally filed or in any amendment thereof, or
in any preliminary Prospectus or the Prospectus, or in any amendment thereof or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agree to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Issuers and the Guarantors will
not be liable in any such case to the extent that any such loss, claim, damage
or liability arises out of or is based upon any such untrue statement or alleged
untrue statement or omission or alleged omission made therein in reliance upon
and in conformity with written information pertaining to any Holder or any
Initial Purchaser furnished to the Issuers by or on behalf of such Holder or
Initial Purchaser specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that the Issuers and the Guarantors may
otherwise have.

 

15



--------------------------------------------------------------------------------

The Issuers and the Guarantors also, jointly and severally, agree to indemnify
as provided in this Section 6(a) or contribute as provided in Section 6(e)
hereof to Losses of each underwriter, if any, of Securities or New Securities,
as the case may be, registered under a Shelf Registration Statement, on
substantially the same basis as that of the indemnification of the Initial
Purchasers and the selling Holders provided in this Section 6(a) and shall, if
requested in writing by any Holder, enter into an underwriting agreement
reflecting such agreement, as provided in Section 4(o) hereof.

(b) Each Holder of securities covered by a Registration Statement (including the
Initial Purchasers that are Holders, in such capacity) severally and not jointly
agrees to indemnify and hold harmless the Issuers, each of the Guarantors, each
of their respective directors, each of their respective officers who signs such
Registration Statement and each person who controls the Issuers and/or any
Guarantor within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act against losses, claims, damages or liabilities (or actions
in respect thereof) and agree to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action, to the same extent as the foregoing indemnity from the
Issuers and the Guarantors to each such Holder, but only with respect to
information pertaining to such Holder furnished to the Issuers by or on behalf
of such Holder specifically for inclusion in the documents referred to in the
foregoing indemnity. This indemnity agreement will be in addition to any
liability that any such Holder may otherwise have.

(c) Promptly after receipt by an indemnified party under this Section 6 or
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent the
indemnifying party is materially prejudiced by such omission. The indemnifying
party shall be entitled to appoint counsel (including local counsel) of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel, other than local counsel if not appointed by
the indemnifying party, retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ one separate counsel (including local counsel), and the indemnifying
party shall bear the reasonable fees, costs and expenses of such separate
counsel if (i) the use of counsel chosen by the indemnifying party to represent
the indemnified party would present such counsel with a conflict of interest
between the indemnifying party and the indemnified party; (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. It is
understood and agreed that the indemnifying party shall not, in connection with
any proceeding or separate but related or substantially similar proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel in each relevant jurisdiction)
representing the indemnified parties under paragraph (a) or paragraph (b) of
this Section 6, as

 

16



--------------------------------------------------------------------------------

the case may be, who are parties to such action or actions. Any such separate
firm for any Holders shall be designated in writing by the Holders who sold a
majority in interest of the Securities or New Securities by all such Holders in
the case of paragraph (a) of this Section 6 or the Issuers in the case of
paragraph (b) of this Section 6. In the event that any Holders are indemnified
persons collectively entitled, in connection with a proceeding or separate but
related or substantially similar proceedings in a single jurisdiction, to the
payment of fees and expenses of a single separate firm under this Section 6(c),
and any such Holders cannot agree to a mutually acceptable separate firm to act
as counsel thereto, then such separate firm for all such indemnified parties
shall be designated in writing by the Holders who sold a majority in interest of
the Securities or New Securities by all such Holders. No indemnifying party
shall, without the written consent of the indemnified parties, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnification could have
been sought hereunder by such indemnified party, unless such settlement
(i) includes an unconditional release of such indemnified party, in form and
substance reasonably satisfactory to such indemnified party, from all liability
on claims that are the subject matter of such proceeding and (ii) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any indemnified party. All fees and expenses
reimbursed pursuant to this paragraph (c) shall be reimbursed as they are
incurred.

(d) After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 6 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
third sentence of paragraph (c) of this Section 6 or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 6, in which case the
indemnified party may effect such a settlement without such consent.

(e) In the event that the indemnity provided in paragraph (a) or (b) of this
Section 6 is unavailable to or insufficient to hold harmless an indemnified
party for any reason for the losses, claims, damages or liabilities (or actions
in respect thereof) (other than by virtue of the failure of an indemnified party
to notify the indemnifying party of its right to indemnification pursuant to
paragraph (a) or (b) of this Section 6, where such failure materially prejudices
the indemnifying party (through the forfeiture of substantial rights or
defenses)) referred to therein, then each applicable indemnifying party shall
have a joint and several obligation (unless the Holders are the indemnifying
parties in which case their obligations are several and not joint) to contribute
to the aggregate losses, claims, damages and liabilities (including legal or
other expenses reasonably incurred in connection with investigating or defending
any loss, claim, liability, damage or action) (collectively “Losses”) to which
such indemnified party may be subject in such proportion as is appropriate to
reflect the relative benefits received by such indemnifying party, on the one
hand, and such indemnified party, on the other hand, from the Initial Placement
and the Registration Statement which resulted in such Losses; provided, however,
that in no event (i) shall an Initial Purchaser be required to contribute any
amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities, or in the case of a New Security, exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, (ii) nor
shall any underwriter be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such underwriter
with

 

17



--------------------------------------------------------------------------------

respect to the offering of the securities purchased by such underwriter exceeds
the amount of any damages that such underwriter has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission, and (iii) nor shall any Holder be required to contribute any amount in
excess of the amount by which the net proceeds by such Holder from the sale of
Securities or New Securities pursuant to a Registration Statement exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute to cover the cost of the Losses in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of such indemnifying party, on the one hand, and such indemnified party,
on the other hand, in connection with the statements or omissions which resulted
in such Losses as well as any other relevant equitable considerations. Benefits
received by the Issuers and the Guarantors on the one hand and the Initial
Purchasers on the other shall be deemed to be in the same respective proportions
as the net proceeds (before deducting expenses) received by the Issuers from the
sale of the Securities and the total discounts and commissions received by the
Initial Purchasers as set forth in the Final Offering Memorandum and bear to the
aggregate offering price of the Securities. Benefits received by any other
Holders shall be deemed to be equal to the value of receiving Securities or New
Securities, as applicable, registered under the Securities Act. Benefits
received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Registration Statement which resulted in such
Losses. The relative fault of the Issuers and the Guarantors on the one hand and
the Initial Purchasers on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or any Guarantor or by the Initial
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
Notwithstanding the provisions of this paragraph (e), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(f) The provisions of this Section 6 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Issuers or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.

7. Underwritten Registrations.

(a) If any of the Securities or New Securities, as the case may be, covered by
any Shelf Registration Statement are to be sold in an underwritten offering, the
Managing Underwriters shall be selected by the Majority Holders and shall be
reasonably acceptable to the Parent.

(b) No person may participate in any underwritten offering pursuant to any Shelf
Registration Statement, unless such person (i) agrees to sell such person’s
Securities or New Securities, as the case may be, on the basis reasonably
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements; and (ii) timely completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

 

18



--------------------------------------------------------------------------------

8. Registration Defaults. If any of the following events (each such event, a
“Registration Default”) shall occur, then the Issuers shall pay additional
interest (the “Additional Interest”) to the Holders of Registrable Securities as
follows:

(a) if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to, in the case of any required Exchange
Offer Registration Statement, the Exchange Offer Effectiveness Deadline (unless
the applicable Registered Exchange Offer is not permissible due to any change in
law or applicable interpretations thereof by the Commission or its staff), and,
in the case of any required Shelf Registration Statement, the Shelf
Effectiveness Deadline, then commencing on the day after such Exchange Offer
Effectiveness Deadline or Shelf Effectiveness Deadline, as applicable,
Additional Interest shall accrue on the Registrable Securities at a rate of
0.25% per annum for the first 90 days from and including such specified date
plus an additional 0.25% per annum as of the end of each subsequent 90-day
period thereafter in each case until the Registration Statement, if required
hereby, becomes effective or the Securities become freely tradable under the
Securities Act, up to a maximum increase of 1.00% per annum; or

(b) if any Registered Exchange Offer required by this Agreement is not completed
prior to the Exchange Offer Completion Date, then Additional Interest shall
accrue on the Registrable Securities at a rate of 0.25% per annum for the first
90 days from and including such Exchange Offer Completion Date plus an
additional 0.25% per annum as of the end of each subsequent 90-day period
thereafter in each case until the Registered Exchange Offer required by this
Agreement is completed or the Securities become freely tradable under the
Securities Act, up to a maximum increase of 1.00% per annum; or

(c) if any Registration Statement required by this Agreement has been declared
effective but ceases to be effective at any time at which it is required to be
effective under this Agreement without being succeeded within one Business Day
by a post-effective amendment to such Registration Statement that cures such
failure and that is itself declared effective on the same Business Day of its
filing, then commencing on the day the Registration Statement ceases to be
effective, Additional Interest shall accrue on the Registrable Securities at a
rate of 0.25% per annum for the first 90 days from and including such specified
date plus an additional 0.25% per annum as of the end of each subsequent 90-day
period thereafter in each case until the Registration Statement, if required
hereby, becomes effective or the Securities become freely tradable under the
Securities Act, up to a maximum increase of 1.00% per annum;

provided, however, that Additional Interest may not accrue under more than one
Registration Default at any one time; provided, further, that upon the the cure
of all Registration Defaults that have occurred, Additional Interest shall cease
to accrue. Furthermore, no incremental Additional Interest shall accrue during
any Deferral Period in effect in accordance with the terms of this Agreement.

9. No Inconsistent Agreements. The Issuers and the Guarantors have not entered
into, and agree not to enter into, any agreement with respect to their
securities that is inconsistent with the rights granted to the Holders herein or
that otherwise conflicts with the provisions hereof. Notwithstanding the
foregoing, however, such provision shall not prohibit the Issuers or the
Guarantors from satisfying their obligations under any existing agreements
providing security holders with registration rights.

10. Amendments and Waivers. The provisions of this Agreement may not be amended,
qualified, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the Issuers and the Guarantors
have obtained the written consent of the Holders of a majority of the aggregate
principal amount of the Registrable Securities outstanding; provided that, with
respect to any matter that directly or indirectly affects the rights of the
Initial Purchasers hereunder, the Issuers and the Guarantors shall obtain the
written consent of the Initial Purchasers against which such amendment,
qualification, supplement, waiver or consent is to be effective; provided,
further, that no amendment, qualification, supplement, waiver or consent with
respect to Section 8 hereof shall be

 

19



--------------------------------------------------------------------------------

effective as against any Holder of Registered Securities unless consented to in
writing by such Holder; and provided, further, that the provisions of this
Section 10 may not be amended, qualified, modified or supplemented, and waivers
or consents to departures from the provisions hereof may not be given, unless
the Issuers and the Guarantors have obtained the written consent of the Initial
Purchasers and each Holder. Notwithstanding the foregoing (except the foregoing
provisos), a waiver or consent to departure from the provisions hereof with
respect to a matter that relates exclusively to the rights of Holders whose
Securities or New Securities, as the case may be, are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect the
rights of other Holders may be given by the Majority Holders, determined on the
basis of Securities or New Securities, as the case may be, being sold rather
than registered under such Registration Statement.

11. Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail, telex,
telecopier or air courier guaranteeing overnight delivery:

(a) if to a Holder, at the most current address given by such holder to the
Issuers and the Guarantors in accordance with the provisions of this Section 11,
which address initially is, with respect to each Holder, the address of such
Holder maintained by the Registrar under the Indenture;

(b) if to the Initial Purchasers, initially at the address or addresses set
forth in the Purchase Agreement; and

(c) if to the Issuers and the Guarantors, initially at the Issuers’ address set
forth in the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers or the Issuers and the Guarantors by notice to the other
parties may designate additional or different addresses for subsequent notices
or communications.

12. Remedies. Each Holder, in addition to being entitled to exercise all rights
provided to it herein, in the Indenture or in the Purchase Agreement or granted
by law, including recovery of liquidated or other damages, will be entitled to
specific performance of its rights under this Agreement. The Issuers and the
Guarantors agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.

13. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties hereto, their respective successors and assigns, including, without
the need for an express assignment or any consent thereto by the Issuers and the
Guarantors, subsequent Holders of Securities and the New Securities, or the
indemnified persons referred to in Section 6 hereof. The Issuers and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the New Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.

14. Integration. This Agreement superseded all prior agreements and
understandings (whether written or oral) among the parties with respect to the
subject matter hereof.

15. Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall constitute an original and all of which together shall constitute
one and the same agreement.

 

20



--------------------------------------------------------------------------------

16. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.

17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed within the State of New York. The parties hereto each hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all rights to trial by jury in any legal proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby.

18. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19. Securities Held by the Issuers, etc. Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Issuers, the Guarantors or their Affiliates shall be deemed not
outstanding in determining whether such consent or approval was given by the
Holders of such required percentage.

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement between the
Issuers, the Guarantors and the Initial Purchasers.

 

THE ISSUERS OUTFRONT MEDIA CAPITAL LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title:

Executive Vice President and Chief Financial

Officer

OUTFRONT MEDIA CAPITAL CORPORATION By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title:

Executive Vice President and Chief Financial

Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS OUTFRONT MEDIA INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer FUEL OUTDOOR LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer FUEL OUTDOOR HOLDINGS LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA KIOSK ADVERTISING LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer CENTURY PRINCE STREET INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

OUTFRONT MEDIA ELECTRICAL & MAINTENANCE LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA VW COMMUNICATIONS LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA GROUP LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer MILLENNIUM BILLBOARDS LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer MOTION PICTURES PROMOTIONS LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

MIZEY REALTY CO., INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA TRANSPORTATION ADVERTISING, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA BUS ADVERTISING LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA MIAMI HOLDINGS LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA BOSTON LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

OUTFRONT MEDIA MINNESOTA LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA CITYLITES, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA SAN FRANCISCO, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA SIGN ERECTORS, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA CHICAGO LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

OUTDOOR INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA MIAMI, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer FUEL OUTDOOR SAN FRANCISCO, LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA L.A. INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

OUTFRONT MEDIA OUTERNET INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA SPORTS INC. By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer OUTFRONT MEDIA WALL TO WALL LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer METRO FUEL LLC By:

/s/ Donald R. Shassian

Name: Donald R. Shassian Title: Executive Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written. MERRILL LYNCH, PIERCE, FENNER & SMITH
                                 INCORPORATED By:

/s/ Neil Kahrim

Name: Neil Kahrim Title: Director MORGAN STANLEY & CO. LLC By:

/s/ F. Michael Manfred

Name: F. Michael Manfred Title: Authorized Signatory

For themselves and the other several

Initial Purchasers

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. The Letter of Transmittal
states that by so acknowledging and by delivering a prospectus, a broker-dealer
will not be deemed to admit that it is an “underwriter” within the meaning of
the Securities Act. This prospectus, as it may be amended or supplemented from
time to time, may be used by a broker-dealer in connection with resales of new
securities received in exchange for securities where such securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Issuers have agreed that, for a period of 120 days after
the date of this prospectus, it will make this prospectus available to any
broker-dealer for use in connection with any such resale. See “Plan of
Distribution.”

 

A-1



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives new securities for its own account in exchange
for securities, where such securities were acquired by such broker-dealer as a
result of market-making activities or other trading activities, must acknowledge
that it will deliver a prospectus in connection with any resale of such new
securities. See “Plan of Distribution.”

 

B-1



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives new securities for its own account pursuant to
the Exchange Offer must acknowledge that it will deliver a prospectus in
connection with any resale of such new securities. This prospectus, as it may be
amended or supplemented from time to time, may be used by a broker-dealer in
connection with resales of new securities received in exchange for securities
where such securities were acquired as a result of market-making activities or
other trading activities. In addition, all dealers effecting transactions in the
new securities may be required to deliver a prospectus. To the extent any such
broker-dealer participates in the Exchange Offer, the Issuers have agreed that,
for a period of 120 days after the date of this prospectus, it will make this
prospectus, as amended or supplemented, available to any broker-dealer for use
in connection with any such resale, and will deliver as many additional copies
of this prospectus and any amendment or supplement to this prospectus to any
broker-dealer that requests such documents in the Letter of Transmittal.

The Issuers will not receive any proceeds from any sale of new securities by
brokers-dealers. New securities received by broker-dealers for their own account
pursuant to the Exchange Offer may be sold from time to time in one or more
transactions in the over-the-counter market, in negotiated transactions, through
the writing of options on the new securities or a combination of such methods of
resale, at market prices prevailing at the time of resale, at prices related to
such prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such new securities. Any
broker-dealer that resells new securities that were received by it for its own
account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such new securities may be deemed to be an
“underwriter” within the meaning of the Securities Act and any profit of any
such resale of new securities and any commissions or concessions received by any
such persons may be deemed to be underwriting compensation under the Securities
Act. The Letter of Transmittal states that by acknowledging that it will deliver
and by delivering a prospectus, a broker-dealer will not be deemed to admit that
it is an “underwriter” within the meaning of the Securities Act.

The Issuers have agreed to pay all expenses incident to the Exchange Offer other
than commissions or concessions of any brokers or dealers and will indemnify the
holders of the securities (including any broker-dealers) against certain
liabilities, including liabilities under the Securities Act.

 

C-1



--------------------------------------------------------------------------------

ANNEX D

Rider A

PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND WISH
TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:

 

Address:

 

 

Rider B

If the undersigned is not a broker-dealer, the undersigned represents that it
acquired the new securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of new securities
and it has no arrangements or understandings with any person to participate in a
distribution of the new securities. If the undersigned is a broker-dealer that
will receive new securities for its own account in exchange for securities, it
represents that the securities to be exchanged for new securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a prospectus in connection with any resale of
such new securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

D-1